DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on January 7, 2021 is acknowledged.

Response to Amendment
Applicant did not amended the claims.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claim 13 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant did not address this issue in its response. Examiner maintains this rejection.




Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter. 
Applicant argued that the claims are not directed to a judicial exception because it is not directed to human activity. Examiner does not find this argument persuasive. Certain methods of organizing human activity does not require that the activities are solely performed by humans. Applicant is merely replacing human actors with computers. Computerizing human activity does not change the abstract nature of the claims. Applicant’s claims under their broadest reasonable interpretation are directed to a fundamental economic practice. Fundamental economic practices are a type of “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. Furthermore, the abstract nature is not affected by tying the judicial exception to computing components. Utilizing cameras and code readers does not change the fact the claims are a type of “Certain Methods of Organizing Human Activity”.
Applicant argued that its claims are a practical application. Examiner does not find this argument persuasive. Applicant merely points out the utility of the claims; utility in and of itself is not a practical application. Merely because a computer/system is performing a step/action does not mean there is a practical application which elevates the claim to eligible subject matter. Merely because the abstract idea is implemented by computers/technology does not mean there is a practical application. Applicant has generally linked the use of the judicial exception to a technical environment and this is not indicative of a practical application. The combination of computer elements is not a 
Applicant argued that Examiner’s above argument takes into consideration whether the additional elements are well-understood, routine and conventional. Examiner does not find this argument persuasive. This is not the basis of Examiner’s argument. The additional elements are not indicative of a practical application because they do not satisfy any of the criteria for a practical application (e.g., improving technology, use of a particular machine). Outside of the abstract idea is only the computer implementation of the abstract idea and extra-solution activity. By reciting the generic computer components, Applicant has generally linked the use of the judicial exception to a technological environment and this not indicative of integration into a practical application. Examine is merely responding to Applicant’s argument that its use of the computer components amounts to a practical application. Applicant’s use of the computer components does not satisfy any standard that is indicative of a practical application.
Applicant argued that the claims are similar to Example 46. Examiner does not find this argument persuasive. Applicant’s claims are not similar. The operation of a feed dispenser is a practical application in the context of the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany. This goes beyond the automation of the abstract idea (the mental analysis of grass tetany). In Applicant’s claims there is only the automation of the abstract idea. Applicant is merely performing the abstract idea with computers, performing a step “automatically” does not elevate the claims to a practical application. There is no technical improvement with Applicant’s claims. The underlying technology remains unaffected by Applicant’s claims and operates in the same manner as before. Applicant is merely claiming a business method and utilizes technology to implement the claims.
Applicant argued that the claims recite significantly more. Examiner does not find this argument persuasive. Applicant has not claim anything other than what is well-understood, routine and conventional. Outside of the abstract idea there is only the computer implementation of the abstract idea and extra-solution activity. These are well-understood, routine and conventional. Applicant’s limitations regarding verifying a user are a part of the abstract idea itself and therefore cannot be significantly more than the abstract idea. Furthermore, Applicant merely alleges this is something unconventional and provides no analysis as to how its verification is actually unconventional. Applicant has claimed verification at a high level of generality and nothing in the limitation amounts to something other than well-understood, routine, and conventional. Executing modules/software has a similar analysis. Applicant merely alleges they are something other than well-understood, routine, and conventional and provides no analysis. Applicant’s claims are not something other than what is well-understood, routine, and conventional.
Applicant argued that its claims are similar to those in DDR and BASCOM. Examiner does not find this argument persuasive. While these cases support the argument that a combination of elements can amount to eligible subject matter, Applicant merely states the findings of these decisions. Applicant provides no analysis as to how its combination of elements amount to a technical improvement or practical application. Applicant does not even identify which elements are in the combination of elements or how in combination with each other they amount to eligible subject matter.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach “transmitting a notification to the mobile electronic device in response to the validation of the check information”. Examiner does not find this argument persuasive. Applicant is performing a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Liberty teaches selecting a payment option (determining the debit network) and creating a QR code based on that payment option. Liberty also teaches that the payment option may be a check. Hambir teaches validating check/payment information before transmitting the information for utilization. Thus when combined the system will validate the checking information before its use in the creation of the QR code. Thus the transmitting of a notification in Liberty would be done in response to validation when the references are combined.

Applicant argued that there is no motivation to combine. Examiner does not find this argument persuasive. Examiner has satisfied the Deere requirements. Examiner identified what the primary reference teaches and does not teach. Examiner identified that the secondary reference teaches the missing limitations. Examiner determined one of ordinary skill in the art would recognize that the references could be combined as a combination of existing elements and that the results of the combination were predictable. Examiner also provided additional motivation to combine noting the financial benefits of validating information such as checking information before using that information. It is not persuasive that Hambir validates the checking information for a purpose that is different from a financial transaction. The benefit of validating information is to ascertain the correctness of the underlying information (i.e., the checking information). Whether that information is used as the payment information or for other purposes does not change the purpose of validation. Therefore it would be appropriate to use the validation of checking information of Hambir in conjunction with a financial transaction using a check as taught by Liberty.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 13; this claim is indefinite for the following reason:
Claim 13 recites the limitation "the server" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of initiating automatic processing of a check. 

Claim 1, 8, and 15 recite the limitations of: 
utilizing a camera application on the mobile electronic device to capture an image of a check; 
extracting check information from the image of the check, the check information including an account number and a routing number;
creating an online account associated with the user that includes user identification data used to verify user identity;
validating the check information with an issuer, wherein the issuer is the drafter of the check;
transmitting a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code associated with the user identification data utilized in the validation; 
scanning the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
retrieving the check information associated with the user identification data;
and initiating automatic processing of the check information based on the notification and the user identification data.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a server, a network, an application, a mobile device, a camera application, a broker computing system, a user identification module, a computing device, a user check-in module, a personalized order generation module, a non-transitory machine readable medium, and instructions and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of: 
receiving the user identification data and the check information;
transmitting a notification in response to the validation of the check information, the notification including a machine readable code; 
transmitting a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code associated with the user identification data; 
the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
receiving the notification and the user identification data associated with the machine-readable code from the user identification module

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server, a network, an application, a mobile device, a camera application, a broker computing system, a user identification module, a computing device, a user check-in module, a personalized order generation module, a non-transitory machine readable medium, and instructions amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of: 
receiving the user identification data and the check information;
transmitting a notification in response to the validation of the check information, the notification including a machine readable code; 
transmitting a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code associated with the user identification data; 
the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
receiving the notification and the user identification data associated with the machine-readable code from the user identification module

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0036-0048] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty, US Patent Application Publication No., 2014/0054369 in view of Hambir, US Patent No., 9,087,354.
Regarding claims 1, 8, and 15;
(Claim 8) A method for generating personalized electronic documents, verifying user identity, and autonomously authorizing financial services transactions, the method comprising: 
utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check; 
The primary reference does not teach utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check; see section UTILIZING below for further analysis.

extracting, by the application, check information from the image of the check, the check information including an account number and a routing number; 
The primary reference does not teach extracting, by the application, check information from the image of the check, the check information including an account number and a routing number; see section EXTRACTING below for further analysis.

creating, by the application, an online account associated with the user that includes user identification data used to verify user identity;
See Liberty [0034], [0031]
receiving, by a user identification module, from the application executing on the mobile electronic device the user identification data and the check information;
See Liberty [0034], [0031]
validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check;
The primary reference does not teach validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check; see section VALIDATING below for further analysis.

transmitting, by the user identification module, a notification to the mobile electronic device in response to the validation of the check information, the notification including a machine readable code associated with the user identification data; 
See Liberty [0042], [0049]
scanning, via a machine readable code reader, the machine-readable code transmitted in the notification and displayed on the mobile electronic device;
See Liberty [0043]
receiving, by a user check-in module, the user identification data associated with the machine-readable code from the user identification module;
See Liberty [0052], [0055], Figure 4
retrieving, by the user check-in module, the check information associated with the user identification data;
See Liberty [0052], [0055], Figure 4
and initiating, by the user check-in module, automatic processing of the check information based on the user identification data.
See Liberty [0052], [0055], Figure 4
UTILIZING 
The primary reference, in the business of checks, teach having check information. It does not teach utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check.

Hambir, in the business of checks, teaches utilizing, by an application executing on a mobile electronic device associated with a user, a camera application on the mobile electronic device to capture an image of a check.
See Hambir: Column 9, lines 12-34; Figure 2 steps 202, 203; Claims 9, 16

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the having check information of the combined references, the ability to obtain the check information from a picture of a check as taught by Hambir since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, obtaining check information from an actual check can increase the accuracy of the check information.

EXTRACTING 
The combined references, in the business of transactions, teach processing an order. They do not teach extracting, by the application, check information from the image of the check, the check information including an account number and a routing number.

Hambir, in the business of checks, teaches extracting, by the application, check information from the image of the check, the check information including an account number and a routing number.
See Hambir: Column 9, lines 35-54, Column 5, lines 26-44; Figure 2 step 204; Claims 9, 16

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the having check information of the combined references, t the ability to obtain the check information from a picture of a check as taught by Hambir since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, obtaining check information from an actual check can increase the accuracy of the check information.

VALIDATING
The combined references, in the business of transactions, teach processing an order. They do not teach validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check.

Hambir, in the business of checks, teaches validating, by the user identification module, the check information with an issuer by communicating with an electronic payment systems of the issuer, wherein the issuer is the drafter of the check.
See Hambir: Column 10, lines 16-39; Figure 2 step 206; Claims 9, 16

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the having check information of the combined references, the ability to validate the check information as taught by Hambir since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, obtaining check information from an actual check can increase the accuracy of the check information.

Regarding claims 2, 9, and 16;
(Claim 9) The method of claim 8, further comprising storing, via a user account module, the user identification data and the check information.
See Liberty [0031]


Regarding claims 3, 10, and 17;
(Claim 10) The method of claim 8, wherein the machine readable code includes a one-dimensional barcode, a two-dimensional barcode, a matrix barcode, or a two-dimensional mobile response code.
See Liberty [0004], [0014], [0042]

Regarding claims 6 and 13;
(Claim 13) The method of claim 8, wherein the processing of the order is performed by a third party entity separate from an entity controlling operation of the server and broker system.
See Liberty [0055], [0052]

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty in view of Hambir, in further view of Medina, US Patent No., 9,129,340.
Regarding claims 4, 11, and 18;
(Claim 11) The method of claim 8, wherein the notification includes a confirmation number for the transaction.
The combined references, in the business of transactions, teach processing an order using a notification. They do not teach wherein the notification includes a confirmation number for the transaction.

Medina, in the business of transactions, teaches wherein the notification includes a confirmation number for the transaction.
See Medina Column 58 line 64 – Column 59 line 3

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the notification of the combined references, the ability to have a confirmation number for the transaction be included as taught by Medina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, having a confirmation number increases the security of the transaction.

Claims 5, 7, 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty in view of Hambir, in further view of Jones, US Patent Application Publication No., 2003/0139994.
Regarding claims 5, 12, and 19;
(Claim 12) The method of claim 8, wherein a digital signature associated with the user is stored in a database and retrieved to process the check associated with the user identification data and the check information.
The combined references, in the business of transactions, teach processing an order. They do not teach wherein a digital signature associated with the user is stored in a database and retrieved to process the order associated with the personalized electronic document.

Jones, in the business of transactions, teaches wherein a digital signature associated with the user is stored in a database and retrieved to process the order associated with the personalized electronic document.
See Jones [0035], [0032], [0008], [0023]

It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the fraud detection of the combined references, the ability to store a password/PIN for verification purposes as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, protecting a transaction with a signature increases the security associated with the transaction.



Regarding claims 7, 14, and 20;
(Claim 14) The method of claim 8, wherein the user identification data comprises transaction information, sender information, photo identification, and signature.
See Liberty [0047], [0050], [0042]

The primary reference does not teach wherein the user identification data comprises photo identification and signature; see section PHOTO/SIGNATURE below for further analysis.

PHOTO/SIGNATURE
The combined references, in the business of transactions, teach user data. They do not teach wherein the user data comprises a photo identification.

Jones, in the business of transactions, teaches wherein the user data comprises a photo identification 
See Jones [0032], [0008], [0023]


It would have been obvious to one of ordinary skill in the art at the time of filing to
include in the transaction processing of the combined references, the ability to have user data include a photo ID/signature as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes, using a photo ID/signature increases the security of the transaction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693